Citation Nr: 9924093	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for status post injury of 
the left knee with lateral and medial meniscectomy and 
degenerative joint disease, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1970 to 
August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 1997 the Board granted service connection for 
rheumatic heart disease.  The Board remanded the remaining 
issue of entitlement to an increased rating for status post 
injury of the left knee with lateral and medial meniscectomy 
and degenerative joint disease for further development.  The 
case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the Board remanded the issue of entitlement 
to an increased rating for status post injury of the left 
knee with lateral and medial meniscectomy and degenerative 
joint disease for further development.  



In particular, the Board remanded for a VA orthopedic 
examination with the following explicit instructions, in 
pertinent part:  

The orthopedic surgeon should record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on the 
functional limitations, if any, caused by 
the appellant's left knee disability in 
light of 38 C.F.R. §§ 4.40 and 4.45; that 
is, due to pain.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the effect of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner should specifically 
comment on whether pain is visibly 
manifested upon palpation and movement 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  Any findings 
and/or opinions expressed must be 
accompanied by a complete rationale.

The VA examination that was conducted in December 1997 
pursuant to the November 1987 Board remand did not adequately 
address the issues specified in the remand instructions, as 
listed above.  The appellant's pain was not addressed in the 
examination report.  Nor was weakened movement, excess 
fatigability, and incoordination discussed.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his left 
knee disability.  With any necessary 
authorization or medical releases from 
the appellant, the RO should obtain 
legible copies of those treatment records 
identified by the appellant which were 
not previously secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule the appellant 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his of status post 
injury of the left knee with lateral and 
medial meniscectomy and degenerative 
joint disease.  






The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating injuries of the knee and leg 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
appellant's post injury of the left knee 
with lateral and medial meniscectomy and 
degenerative joint disease should be 
accompanied by a complete rationale.  

The orthopedic surgeon should record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on the 
functional limitations, if any, caused by 
the appellant's left knee disability in 
light of 38 C.F.R. §§ 4.40, 4.45; and 
4.59, that is, due to pain.  It is 
requested that the examiner provide 
explicit responses to the following 
questions and requests:

(a)  Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested upon palpation and 
movement and whether there are any other 
objective manifestations (including 
instability and crepitation) that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should specifically test for 
pain on passive and active range of 
motion, weight-bearing and nonweight-
bearing.  

(c)  The examiner should address whether 
the service connected disability involves 
only the joint structure, or the muscles 
and nerves as well.  The examiner should 
include any conclusions or opinions in 
the examination report.  

(d)  The examiner should assess any 
scarring related to the appellant's 
service-connected left knee disability.  
The examiner should assess whether such 
scarring is poorly nourished with 
repeated ulceration, tender and painful 
on objective demonstration, or otherwise 
causative of limitation of function.  The 
examiner should include any conclusions 
or opinions in the examination report.  

(e)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the non-service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  

If the functional impairment created by 
the non-service connected problem can not 
be dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for status post 
injury of the left knee with lateral and 
medial meniscectomy and degenerative 
joint disease.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




